     Case 5:20-cv-00340-TKW-MJF Document 12 Filed 06/14/21 Page 1 of 2


                                                                             Page 1 of 2

                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION

MITCHELL HOLLAND,

      Plaintiff,

v.                                                Case No. 5:20-cv-340-TKW/MJF

STATE OF FLORIDA, et al.,

      Defendants.
                                           /

                                     ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 8).          Plaintiff filed objections to the Report and

Recommendation (Doc. 9) along with two documents titled “additional statement of

fact” (Docs. 10, 11). The Court reviewed the issues raised in Plaintiff’s filings de

novo as required by 28 U.S.C. §636(b)(1) and Fed. R. Civ. P. 72(b)(3), and based on

that review, the Court agrees with the magistrate judge’s determination that this case

should be dismissed for failure to state a claim upon which relief can be granted.

      Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
     Case 5:20-cv-00340-TKW-MJF Document 12 Filed 06/14/21 Page 2 of 2


                                                                       Page 2 of 2

      2.     This case is DISMISSED with prejudice pursuant to 28 U.S.C.

§§1915(e)(2) and 1915A based on Plaintiff’s failure to state a claim upon which

relief can be granted.

      3.     The Clerk shall close the case file.

      DONE AND ORDERED this 14th day of June, 2021.

                                  T. Kent Wetherell, II
                                 T. KENT WETHERELL, II
                                 UNITED STATES DISTRICT JUDGE
